LEAPFROG ANNOUNCES SECOND QUARTER 2 EMERYVILLE, California—August 3, 2009—LeapFrog Enterprises, Inc. (NYSE:LF), a leading designer, developer and marketer of technology-based learning products, today announced financial results for the second quarter ended June 30, Net sales for the quarter were $49.4 million, down 27.7% compared to $68.3 million in the same quarter a year ago.Gross margin for the quarter was 37.9%, compared to a gross margin of 39.3% a year ago.Net loss for the quarter was $12.2 million, an improvement of 40.6% compared to a net loss of $20.6 million a year ago.Net loss per share was $0.19, an improvement of $0.13 per share compared to a net loss per share of $0.32 a year ago. Retail point-of-sale, or POS, dollars were up 4% year-over-year for the 26-weeks ended July 4, 2009 compared to the 26-weeks ended July 5, 2008.(Please see Description of Retail Point-of-Sale Dollars below for an explanation of this operating metric.) “While it continues to be a challenging, promotionally-driven consumer environment, I feel good about our work with retail partners on POS performance, market share gains and sales of higher-margin products.The Tag Reading System and Leapster Learning Game System product lines continue to sell well at retail even in a reduced advertising environment.Sales of our recently launched Tag Junior and Scout learning toy line products are ahead of expectations,” said Jeffrey Katz, Chairman and Chief Executive Officer.“Operationally, we have made great strides in bringing our cost structure down and reducing channel inventory to appropriate levels.We are well positioned to return to profitability as retail conditions improve.” Second Quarter 2009 Financial Results Net Sales Net sales for the quarter were $49.4 million, down 27.7% compared to $68.3 million for the same quarter a year ago.Excluding the impact of currency fluctuations, the decline in net sales would have been 25.8%.Net sales were down year-over-year primarily as a result of lower product shipments to retailers due to high retailer inventory levels at the end of 2008.Net sales were also down due to lower sales to schools as a result of the strategic restructuring of our school business last year. Segment Results Net sales from the United States segment for the quarter were $38.8 million, down 30.8% compared to $56.0 million a year ago.Net sales from the international segment were $10.6 million, down 13.6% compared to $12.3 million a year ago.Excluding the impact of currency fluctuations, the decline in international sales would have been 3.0%.Both the United States and international markets were affected by high retailer inventory levels at the end of 2008. Gross Profit and Gross Margin Gross profit for the quarter was $18.7 million, down 30.3% compared to $26.9 million a year ago as a result of lower sales in the quarter.Gross margin for the second quarter 2009 was 37.9% compared to 39.3% in the second quarter 2008.Gross margin declined year-over-year as a result of lower sales relative to a fixed cost base partially offset by a higher-margin product mix. Operating Expenses Operating expenses for the quarter were $37.0 million, down 24.6% compared to $49.0 million a year ago, an improvement of $12.0 million.Selling, general and administrative expenses were $20.5 million, down 21.4% from $26.0 million a year ago reflecting the impact of lower headcount.Research and development expenses were $9.5 million, down 25.9% from $12.9 million a year ago as a result of lower headcount and development costs.Advertising expenses were $4.3 million, down 44.4% from $7.8 million a year ago.In the second quarter of 2008, there was a substantial advertising campaign for the launch of the Tag Reading System.Advertising expenses were 8.8% of net sales in the second quarter of 2009, compared to 11.4% in the second quarter of 2008. Loss from Operations Loss from operations for the quarter was $18.2 million, an improvement of 17.7% or $4.0 million, compared to a loss from operations of $22.2 million a year ago. Net Loss Net loss for the quarter was $12.2 million, an improvement of 40.6%, or $8.4 million, compared to a net loss of $20.6 million a year ago.Net loss was positively impacted by a $6.2 million non-cash tax benefit for the release of an income tax reserve, and its associated interest expense, based on expiration of the applicable statute of limitations.Net loss per share was $0.19, an improvement of $0.13 compared to a loss of $0.32 per share a year ago. Financial Position Cash and equivalents were $52.8 million at June 30, 2009, compared with $68.3 million at
